Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 and 3-26 of W. Morris et al., US 17/319,848 (May 13, 2021) are pending and under examination.  Claims 1 and 3-26 are rejected.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 

Interpretation of “an elemental impurity selected from at least one element from class 1, class 2A, class 2B, and class 3 of the ICH Q3D(R1) guidelines”

Claim 1 recites “an elemental impurity selected from at least one element from class 1, class 2A, class 2B, and class 3 of the ICH Q3D(R1) guidelines”.  

The document ICH guideline Q3D (R1) on elemental impurities (Mar. 28, 2019) (“ICH guideline Q3D (R1)”) was published by the European Pharmaceutical Review on March 28, 2019.  

ICH guideline Q3D (R1) states that the elemental impurities of class 1 are the elements, As, Cd, Hg, and Pb.  ICH guideline Q3D (R1) at page 5.  The class 2A elements are Co, Ni and V and the class 2B elements are Ag, Au, Ir, Os, Pd, Pt, Rh, Ru, Se and Ti.  ICH guideline Q3D (R1) at page 6.  The class 3 elemental impurities are Ba, Cr, Cu, Li, Mo, Sb, and Sn.  ICH guideline Q3D (R1) at page 6.  These are the same metals as stated in the specification at page 1, [003] as class 1, class 2A, class 2B, and class 3 metals of the ICH guideline Q3D (R1).  .  These are the same metals listed in the specification as class 1, class 2A, class 2B, and class 3 metals of the ICH guideline Q3D (R1).  Specification at page 1, [003].  

First, the term “elemental impurity” in the context of the ICH Q3D(R1) guidelines is interpreted as any compound (in any oxidation state) comprising a listed metal.  While the ICH Q3D(R1) guidelines uses the term “elemental”, it is clear that this reference intends that the term “elemental impurity” encompasses not only elemental metals (i.e., zero oxidation state metals) but also salt and other forms/compounds of the listed elemental metals. See ICH Q3D(R1) guidelines at page 27, Appendix 3 (assessing the toxicity of antimony potassium tartrate (APT)).  

Accordingly, consistent with the specification, the claim 1 term “an elemental impurity selected from at least one element from class 1, class 2A, class 2B, and class 3 of the ICH Q3D(R1) guidelines” is broadly and reasonably interpreted as any of the following elemental metals As, Cd, Hg, Pb, Co, Ni, V, Ag, Au, Ir, Os, Pd, Pt, Rh, Ru, Se, Ti, Ba, Cr, Cu, Li, Mo, Sb, and Sn in a zero oxidation state or any compound/salt comprising one of these metals in any oxidation state.  


Withdrawal Claim Rejections - 35 USC § 112(a) (Scope of Enablement)

Rejection of claim 23 under 35 U.S.C. 112(a) is withdrawn.  Applicant argues that claim 23 recites particular MOFs/functional moieties.  Applicant further notes that the presence of inoperative embodiments within the scope of a claim does not necessarily render a claim non-enabled.  MPEP § 2164.08(b).  Thus, Applicant is presumably arguing that while some API feed streams comprising particular elemental impurities might be inoperative using the specific claim 23 functionalized MOFs (due to the vast number of elemental impurities/APIs encompassed by claim 23), still one of skill in the art can practice claim 23 without undue experimentation .  Applicant’s argument is persuasive in view of due to the limited number of specifically functionalized MOFs listed in claim 23.  MPEP § 2164.06.  The § 112 rejection is withdrawn with respect to claim 23.  

Claim Rejections - 35 USC § 112(a) (Scope of Enablement)

Rejection of claims 1, 3-22 and 24-26 under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of:

1. A process comprising: contacting a feed stream comprising an active pharmaceutical ingredient (API) and a contaminant with an adsorbent at purification conditions to adsorb at least a portion of at least one contaminant onto the adsorbent and provide a purified API stream; wherein said at least one contaminant is an elemental impurity selected from at least one element from class 1, class 2A, class 2B, and class 3 of the ICH Q3D(R1) guidelines, wherein the adsorbent is a metalorganic framework (MOF) comprising metal ion corner atoms and a linker molecule which is at least a bidentate ligand, the MOF further having at least one functional moiety which is able to bind with at least one contaminant in the feed solution

is maintained for the reasons given in the previous Office action supplemented below in view of Applicant’s amendment and argument.  


Applicant’s Argument

With respect to claim breadth of “contaminant”, Applicant points out that this term is further limited by claim 2 which recites that the contaminant is an elemental impurity selected from at least one element from class 1, class 2A, class 2B, and class 3 of the ICH Q3D(R1) guidelines.  However, this term is still extremely broad as it encompasses As, Cd, Hg, Pb, Co, Ni, V, Ag, Au, Ir, Os, Pd, Pt, Rh, Ru, Se, Ti, Ba, Cr, Cu, Li, Mo, Sb, and Sn in a zero oxidation state or any compound/salt comprising one of these metals in any oxidation state.  See Claim Interpretation above.  

Applicant takes issue with the previous Office action’s statement (in the section “State of the Prior Art/Level of Predictability in the Art”) that “Applicant's claims are more specifically directed to post synthetic modification of metal organic frameworks with bidentate ligands to obtain metal organic frameworks useful in purification/separation”.  Applicant argues that the claimed MOFs are frameworks formed of metal ion corner atoms joined by linker molecules that are ligands that are at least bidentate, the MOF further having a functional group that can bind to the at least one contaminant.  Applicant argues that the "at least bidentate ligands" are linkers in the original metal organic framework structure; they are not part of any post synthesis modification.  Applicant further notes that the claimed functional moieties that can bind the contaminants can be introduced into the MOFs by reacting the MOF with the molecule containing the desired functional moiety in a suitable solvent at treatment conditions (Applicant cites the specification at [033]).  As such, the Examiner’s previous Office action statement is typographically incorrect and should have recited: “Applicant's claims are more specifically directed to post synthetic modification of metal organic frameworks with functional moieties to obtain metal organic frameworks useful in purification/separation”.  However, this typographical error by the Examiner does not in any way affect the substance of § 112(a) analysis, nor has Applicant provided any argument to this effect.  

Applicant further argues that the cited references do not establish that the specification is non-enabling for the claimed method. Applicant argues that Ahamad discusses the difficulties in achieving MOFs with certain topologies and structures. But particular MOF topologies and structures are immaterial to the claimed method of binding a contaminant in a feed stream containing an active pharmaceutical ingredient. For the claimed method, no particular MOF topology or structure is required. Applicant argues that therefore, the relative ability or inability to achieve a particular MOF topology or structure does not bear on enablement of the claimed method. Applicant provides similar arguments with respect to Yin and Bloch.  Thus, Applicant is essentially arguing that the MOF simply acts as an anchor for the functional moiety, where the functional moiety will bind to and remove the contaminant from the API stream.  This argument is not considered persuasive because, still functionalization of MOFs is unpredictable as evidence by the following statement by Ahamad .  

From the application point of view, the convenient synthesis of MOFs with desirable functionality and purpose with the possibility of tuning them for specific properties is the need of the hour.  Conventional synthetic protocols by choosing a specific organic linker do not always lead to the formation of MOFs with desired topologies and structures. In the last few years, post-synthetic modification (PSM) has emerged as a new field that allows the tuning of MOFs with desirable topology and chemical structure in a predictive manner.  The success rate in the case of PSM is very rare due to an awareness of the best experimental conditions and the ability of MOFs to retain their crystallinity with the framework intact.  

Ahamad at page 14691, col. 1 (emphasis added).  That is, functionalization of MOFs with functional moieties is unpredictable and difficult.  That is, Applicant’s claims require MOF functionalization with the correct functional group for the specific API contaminant sought to be removed.  As stated in the previous Office action, neither the art of record nor the specification provides specific guidance regarding how to determine a functional relationship between the contaminate and the metal organic framework ligand such that the metal organic framework ligand will selectively bind to the contaminate.  

With respect to reference Bloch, Applicant argues that Bloch discusses challenges of obtaining structural information for metal-centered reactions that take place within the pores of MOFs, but the present application does not teach metal-centered reactions in the pores of the MOFs, and in any event knowledge of such structural information is not necessary to practice the claimed method.  This argument is not considered persuasive because the full claim scope must be enabled.  MPEP § 2164.01(a).  Applicant’s claims do not exclude contaminant entrapment within the MOF pores 

Applicant argues that Yin teaches the challenges in characterizing the special domain, surface, and local pores of a modified MOF, but it is not necessary to characterize such features of a MOF in order to practice the claimed method.  This argument is not persuasive because Yin was cited in the previous Office action as evidence of art unpredictability.  Yin is relevant to unpredictability because, as discussed above for Bloch, Applicant’s claims do not exclude contaminant entrapment within the MOF pores.  Yin echoes Ahamad’s teaching that post synthetic modification of mof’s is a relatively new field.  See timeline at Yin at page 501, Fig. 1.  Yin further teaches that In the face of great success, challenges remain for the field; for exploring of new reaction types, post-synthetic exchange, elimination, installation and polymerization are just at the very early stage.  Yin at page 511, col. 1.  

Applicant addresses the previous Office action’s assertion that the practice of the claims requires one of skill in the art to determine (for each API and each contaminant) a relationship between the metal organic framework's functional moiety and the contaminant. Applicant argues that those skilled in the art will be able to determine without undue experimentation the functional groups that can bind to the contaminants, as recited in claim 1 as amended. Applicant argues that there is no requirement that no experimentation be required, only that the amount of experimentation required is not undue. Applicant concludes that in view of the variety of functional groups disclosed in the specification, the amount of experimentation to enable one skilled in the art to practice the claimed process would not be undue.  

This argument is not considered persuasive for the following reasons.  The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosure in the patent coupled with information known in the art without undue experimentation.  MPEP § 2164.01.  Whether experimentation is undue is based on a balancing/weighing of the Wands factors.  MPEP § 2164.01(a).  Experimentation quantity is only one factor and an extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance.  MPEP § 2164.06.  In the instant case, the finding of undue experimentation is not based on experimentation quantity, but rather balancing/weighing the lack of guidance in the specification and art of record in view of claim breadth and art unpredictability as previously discussed in detail.  Applicant has not countered the finding of undue experimentation with specific art of record or any specific specification disclosure.  For example, practice of the full claim scope requires one of skill in the art to determine the particular functional group for the particular contaminant as well as preparation/synthesis of the particular functionalized MOF (by, for example, post synthetic modification (PSM of the MOF with the functional moiety).  And the designed MOF still further must be capable of selectively removing the contaminant from the specifically targeted API stream.  As discussed previously, the art is unpredictable in this regard.  For example as above discussed, Ahamad teaches the success rate in the case of PSM is very rare due to an awareness of the best experimental conditions and the ability of MOFs to retain their crystallinity with the framework intact.  Further, Applicant’s claims are extremely broad with respect to “elemental impurity”, “MOF”, “API”, and “functional moiety”.  And the specification discloses only one working directed to only one API (ibuprofen) and only one contaminate (Pd(OAc)2) under only two sets of concentration conditions.  The art of record provides little to no supplemental guidance/knowledge in this regard with respect to the full claim scope. 

Applicant further takes issue with the previous Office action’s statement that there is no specific guidance provided regarding how to determine a functional relationship between the contaminant and the metal organic framework ligand such that the metal organic framework ligand will selectively bind to the contaminant in the nano/microporous metal organic framework environment (Applicant’s underlining).  In this regard, Applicant argues that in order to practice the claimed invention, all that is necessary is that the contaminant will be bound to the functional moiety; it is not necessary to ascertain how or even whether the contaminant is "in the nano/microporous metal organic framework environment”.  This argument is not considered persuasive for the same reasons discussed above.  While it is necessary, as Applicant argues, that the contaminant will be bound to the functional moiety.  Still, one of skill must be able to design and prepare the particular functionalized MOF for the particular contaminant (elemental impurity), in the particular API stream.  Neither the art of record or specification provide sufficient guidance in view of the vast claim breadth and art unpredictability for the reasons already discussed in detail.  

Applicant takes issue the previous Office action’s statement that "Claim 15 is considered the narrowest claim with respect to the nature of the MOF bidentate ligand." Applicant argues that claim 15 does not recite MOF bidentate ligands but rather functional moieties bound to the MOF metal-ligand framework, which functional moieties can capture contaminants.  The previous Office action should have stated “Claim 15 is considered the narrowest claim with respect to the nature of the MOF functional moiety”.  However, this typographical error by the Examiner does not affect the substance of the § 112(a) rejection.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of Claims 1-23 over Peng in view of Galaffu Is Maintained

Rejection of claims 1 and 3-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Y. Peng et al., 9 Nature Communications (2018) (“Peng”) in further view of N. Galaffu et al., 11 Organic Process Research & Development, 406-413 (2007) (“Galaffu”) is maintained for the reasons given in the previous Office action.  Note that claim 22 should have been included in the previous Office action’s § 103 rejection because MOF-808 (cited as the MOF base material in the § 103 rejection) comprises 1,3,5-benzene tricarboxylic acid (BTC) as a linker molecule.  

New Claims 24-26 Are Obvious over Peng in view of Galaffu

New claims 24-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Peng in view of Galaffu for the same reasons given in the previous Office action.  The cited references were discussed in detail in the previous Office action.  New claim 24 recites, wherein “wherein the elemental impurity comprises palladium and the MOF has a capacity for palladium of at least 35.0 mg Pd/g”, claim 25 limits the API feed stream to “an organic feed stream1”, and claim 26 recites” where the functional moiety is selected from thioglycolic acid (TGA)”.  

With respect to claim 24, as discussed in the previous Office action, Peng teaches that in the “Single-component batch adsorption experiments” a total of 22 heavy metal ions (La3+, Nd3+, Pr3+, Ce3+, Eu3+, Gd3+, Zr4+, Fe3+, Mn2+, Hg2+, Rh3+, Ru3+, Cd2+, Pb2+, Sn2+, Zn2+, Cu2+, Co2+, Ni2+, Pt2+, Pd2+, and Sb3+) containing hard acids, soft acids, and borderline acids were selected as target ions dissolved in aqueous solutions.  Peng at page 7-8, “Single-component batch adsorption experiments”.  Peng Figs. 3a-3c (MOF-EDTA ) and 3g-3i (MOF-808-TGA), which graph the removal efficiency of heavy metal ion in single-component systems, demonstrate that the functionalized MOFs falling within the scope of claim 1 (i.e., MOF-EDTA and MOF-808-TGA (specifically claimed in claim 23 and meets the claim 26 limitation of thioglycolic acid (TGA)) were effective in removing Pd2+ (soft acid) from the aqueous streams.  In this regard, Peng states that “[t]he results for a total of 22 kinds of metal ions covering soft acids, hard acids, and borderline acids show that it can non-specifically capture all the metal ions with removal efficiencies of >99%”.  Peng at page 7, col. 2.  

One of ordinary skill is motivated to employ either of Peng’s MOF-808-EDTA or MOF-808-TGA (with respect to claim 26) in the methods taught by Peng to remove palladium from an organic (see footnote 1) API feed stream in view of Peng’ teaching that these two functionalized MOFs are efficient scavengers of precious metals, including palladium or platinum from an API thereby meeting each and every limitation of new claims 24-26.  One of ordinary skill is so motivated in view of Galaffu’s teaching that whilst the use of palladium catalysts allows significantly quicker routes to the desired drug molecule, the downside is the very strong likelihood of high levels of palladium contamination of the molecule, due to the ability of the polar groups usually present within APIs to bind palladium effectively and as with all metals, stringent regulatory guidelines exist for the amount of residual palladium that a drug candidate is allowed to contain.  Galaffu at page 411, col. 1.  

Applicant’s Argument

Applicant’s General Argument

Applicant argues that one of ordinary skill, upon review of Peng's use of functionalized MOFs to remove pollutants from industrial waste water streams to at best the 99% level, and Galaffu' s use of nonmetal scavengers to remove contaminants from API process streams, would not have led one skilled in the art to recognize that the functionalized MOFs, being metal-based, could be used to remove metal impurities from API streams down to the ppm level, while leaving the API intact.  This argument is not considered persuasive because Applicant provides no particular supporting reasoning or rational.  Furthermore, Peng states that “[t]his work proposes a versatile heavy metal ion trap that may find applications in the fields of separation and catalysis”. Peng at page 1. 

Applicant’s Argument of Unexpected Results

Applicant further argues that the non-obviousness of the claimed process is further demonstrated by the evidence of unexpected results set forth in the specification. Table 1 (spec. p. 17) compares the Pd scavenging ability of a commercial functionalized polystyrene scavenger, a commercial functionalized silica scavenger, and several functionalized MOFs. Applicant argues that all of the functionalized MOF scavengers unexpectedly performed better than the functionalized polystyrene and functionalized silica scavengers on solutions having initial concentrations of 100 ppm Pd and 300 ppm Pd; in several instances the performance of the functionalized MOF scavengers was better than the performance of the commercial functionalized polystyrene and functionalized silica scavengers by orders of magnitude. Moreover, the functionalized MOF scavengers unexpectedly had significantly better adsorption capacity for Pd than the corresponding commercial functionalized polystyrene and functionalized silica scavengers. Applicant concludes that nothing in the prior art teaches or suggests the superior scavenging ability of the MOF based scavengers compared to the scavengers currently in use in pharmaceutical manufacturing processes.  

This argument is not considered persuasive for the following reasons.  A greater than expected result and evidence of unobvious or unexpected advantageous properties are evidentiary factors pertinent to the legal conclusion of obviousness of the claims at issue.  MPEP § 716.02(a)(I)/(II); MPEP § 2145.  Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art, or unexpected properties.  MPEP § 2145.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. MPEP § 716.02(e).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP § 716.02(b)(III).  The burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b); MPEP § 2145.  

Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support; that is, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  MPEP § 716.02(d).  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  MPEP § 716.02(d)(I).  

Applicant’s argument of unexpected results is not persuasive because, while Applicant’s Example 10 (specification at pages 17-18) provides comparisons between several claimed functionalized MOFs and a prior art functionalized polystyrene resin (i.e., MP-TMT, which is a polystyrene bound 2,4,6-trimercaptotriazene), no comparison has been made between a claimed MOF and the closest prior art.  MPEP § 716.02(e).  The closest prior art is Peng’s teaching of metal ion capture with MOF-808-EDTA and MOF-808-TGA, as discussed in detail in the previous Office action.  Applicant has provided no argument or rational as to why it would be unexpected that Peng’s disclosed functionalized MOFs (e.g., MOF-808-EDTA and MOF-808-TGA) could remove elemental impurities/contaminants from “a feed stream comprising an active pharmaceutical ingredient (API) and a contaminant” or other basis supporting a finding of unexpected results.  

Still further, Applicant has not explained why the results are unexpected.   The burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b); MPEP § 2145.  

Furthermore, the objective evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support.  MPEP § 716.02(d).  That is, the showing of unexpected results has not been demonstrated over the entire scope, even with respect to narrowest claim 23.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not define “an organic feed stream”.  The only specification portion relevant to the claim 25 term “organic feed stream” is the statement at page 6 that “[t]he stream or solution comprises either an organic solvent or an aqueous solvent”.   Specification at page 6, [026].  As such, for the purposes of this rejection, the claim 25 term “organic feed stream” is broadly and reasonably interpreted, consistently with the specification, as any API stream comprising an organic component, i.e., a component that comprises carbon.  MPEP § 2111.